DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,232,920 to Schmidt in view of U. S. Publication No. 2006/0058598 to Esposito.
Regarding Claims 1 and 15, Schmidt teaches a catheter device for deploying a local magnetic resonance imaging coil, the catheter device comprising: an inner shaft (fig. 2 element 82); an outer sheath enveloping the inner shaft and including a plurality of slits extending in an axial direction proximate a distal end of the outer sheath, the slits separating a portion of the outer sheath into a plurality of struts (Figs. 2-6 element 100 teaches a sheath; and plurality of struts element 72); a local magnetic resonance imaging coil disposed between the inner shaft and the outer sheath and coupled to the plurality of struts (Fig. 2 element 72 strut comprises rf coil 76 as shown in fig. 4); and 
Schmidt teaches all of the above claimed limitations but does not expressly teach moving the outer sheath relative to the inner shaft expands the catheter device from a contracted device position to an expanded device position.
Esposito teaches moving the outer sheath relative to the inner shaft expands the catheter device from a contracted device position to an expanded device position (abstract; para 005, 024, 025 and 032, teaches slits in the sheath for covering the expanded portion, and are stabilizing members).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Schmidt with a setup such that moving the outer sheath relative to the inner shaft expands the catheter device from a contracted device position to an expanded device position as taught by Esposito, since such a setup would result in stabilizing the structures (para 024, 025 and 032).
Regarding Claims 4 and 18, Schmidt teaches that the inner shaft and the outer sheath are rigidly fixed relative to each other at a distal end of the catheter device (fig. 2 teaches (fig. 5 and col. 5 lines 27-40 teaches sheath connected to the shaft).  
Regarding Claim 8, Schmidt teaches that the local magnetic resonance imaging coil further includes tuning and matching capacitors (fig. 2 element 78 teaches matching capacitors).  
Regarding Claim 9, Schmidt teaches that the local magnetic resonance imaging coil is configured to be in communication with a radio frequency ("rf') system of a magnetic resonance imaging system (fig. 1; abstract teaches a mri coil and mri system).  
Regarding Claim 12, Esposito teaches that the inner shaft further includes a lumen sized to receive a medical device (fig. 5 element 18 teaches a lumen).  

Claim 2, 3, 5-7, 13, 16, 17, 19, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,232,920 to Schmidt in view of U. S. Publication No. 2006/0058598 to Esposito and U. S. Publication No. 2012/0316429 to Schmidt et al. (Schmidt2)
Regarding Claim 2 and 16, Schmidt and Esposito teach all of the above claimed limitations but do not expressly teach a handle including a sliding member rigidly fixed to the outer sheath.  
Schmidt2 teaches a handle including a sliding member rigidly fixed to the outer sheath (para 022, fig.3 element 116 is sliding member fixed to the shaft, which has the sheath).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Schmidt and Esposito with a handle including a sliding member fixed to the sheath as taught by Schmidt2, since such a setup would result in easy opening of the expanding member.
Regarding Claim 3 and 17, Schmidt2 teaches that the sliding member is configured to move the outer sheath relative to the inner shaft to expand the catheter 
Regarding Claim 5, Schmidt teaches a plurality of microfilaments coupled to the outer sheath near a proximal end of the plurality of struts and near a distal end of the plurality of struts (para 007-009 and 022 teaches a plurality of microfilaments coupled to outer sheath).  
Regarding Claim 6 and 19, Schmidt teaches that the microfilaments are each coupled to the local magnetic resonance imaging coil and are configured to aid in collapsing the local magnetic resonance imaging coil when the local magnetic resonance imaging coil is moved from the expanded coil position to the contracted coil position (figs. 2 and 3 and para 0024 element 114 teaches microfilaments coupled to mr coil; para 007-009 and 022 teaches a plurality of microfilaments coupled to outer sheath).  
Regarding Claim 7, Schmidt2 teaches a plurality of motion tracking coils coupled to the plurality of struts (figs. 2-4 para 024 and 026 teaches motion tracking coils element 122 on plurality of struts).
Regarding Claim 10, Schmidt2 teaches coil is coupled to a substrate, the substrate including a plurality of cutouts (fig. 2 element 114 is a substrate which is a braid hence a plurality of cutouts).
Regarding Claim 13 and 21, Schmidt teaches that the medical device comprises at least one of a radio frequency ablation catheter, a laser ablation catheter, a cryoablation catheter, a stenting catheter, guide wires, and a balloon angioplasty catheter (abstract and figs. 2-4 teaches a stenting catheter).  
Allowable Subject Matter
Claim 11, 14 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Patent No. 9,232,920 to Schmidt; U. S. Publication No. 2006/0058598 to Esposito and U. S. Publication No. 2012/0316429 to Schmidt et al. (Schmidt2). None of the prior art alone or in combination teaches “the local magnetic resonance imaging coil further includes a preamplifier wafer and anti-parallel pin-diode wafers, the preamplifier wafer configured to reduce electrical noise in a radio frequency system and therefore substantially increase a signal to noise ratio of the local magnetic resonance imaging coil, and the anti-parallel pin-diode wafers configured to protect the preamplifier from being damaged during periods of strong radio-frequency signal reception”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793